In an action to recover damages for the wrongful death of plaintiff’s decedent (first cause of action) and for the decedent’s conscious pain and suffering (second cause of action), the defendants August Rau, Jr. and Michael Di Benedetto appeal: (1) from a judgment of the Supreme Court, Nassau County, entered June 26, 1964 after trial upon a jury’s verdict in favor of the plaintiff for $175,000 as damages for the death and $20,000 as damages for the conscious pain and suffering; and (2) from orders and decisions of the trial court, made during the trial, which denied their motions for judgment, for a directed verdict, and to set aside the verdict as rendered. Judgment reversed on the law and the facts, and new trial granted, with costs to abide the event, unless, within 30 days after entry of the order hereon, plaintiff shall serve and file a written stipulation consenting to reduce to $130,000 the amount of the verdict in her favor on the first cause of action and to $10,000 on the second cause of action, and to the entry of an amended judgment accordingly, in which event the judgment, as so reduced and amended, is affirmed, without costs. Appeal from orders and decisions orally made during the trial, dismissed, without costs; no such orders are contained in the record submitted; and no appeal lies from decisions as such. In our opinion, the amount of the jury’s verdict as to each cause of action was excessive to the extent indicated. Ughetta, Acting P. J., Christ, Brennan, Hopkins and Benjamin, JJ., concur.